Citation Nr: 1626265	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim to service connection for a low back disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1983 to November 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2016, the Veteran presented testimony before the undersigned Veterans Law Judge.  A copy of the transcript is of record.

As a procedural matter, the Board notes that the Veteran submitted additional evidence in March 2016 but the Veteran's attorney specifically waived review of that evidence by the RO.

The issue of entitlement to service connection for a low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO denied a service connection claim for lumbosacral strain with degenerative changes, and the decision is final.

2.  The evidence received since the July 2006 RO decision regarding the Veteran's claim for service connection for lumbosacral strain with degenerative changes is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.




CONCLUSIONS OF LAW

1.  The July 2006 rating decision, which denied the Veteran's service connection claim for lumbosacral strain with degenerative changes, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Unappealed rating actions of the RO are final.  38 U.S.C.A. § 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.

New and material evidence must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The appellant did not appeal the July 2006 rating decision that denied service connection for lumbosacral strain with degenerative changes or submit any additional evidence during the appeal period.  That decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  Thus, the May 2010 rating decision is final.  38 C.F.R. § 20.1100.

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

For the claim to service connection for lumbosacral strain with degenerative changes, the evidence of record as of the July 2006 RO decision included the Veteran's service treatment records, a VA examination dated in February 2006, and post-service treatment records.  The RO denied the claim because the examiner opined that, the current back problems were not related to back problems during service.

Evidence received since the July 2006 RO decision include further post-service treatment records and lay evidence.  Further, the Veteran submitted two statements from private physicians dated in August 2014 and March 2016.  The March 2016 opinion was from a chiropractor.  The opinion notes the Veteran's reported history of having back pain since service.  The chiropractor reported that examination "revealed taut and tender fibers of the lumbar paraspinals with dysfunction of the lumbar spine at levels L4/L5."  The chiropractor opined that it is "my professional opinion that [the Veteran's] chronic symptoms were sustained from injuries sustained while serving in the US Army."

The earlier 2014 report also details the Veteran's reported history of back problems in service.  The physician indicates that the Veteran had "at least six visits while in military service for low back pain."  The physician opined that based on "the medical evidence...[it is] as likely as not [that] his current back complaints are related to his military service."
The Board finds that the two opinions and the lay statements are new evidence, as they are not cumulative or redundant and were not previously considered.  The evidence, especially concerning the onset and chronicity of symptoms earlier than considered by the VA examiner, is also material because it relates to an unestablished fact and supports the Veteran's claim for service connection.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low; the Board finds that the threshold is met and that VA's duty to assist is triggered.

As new and material evidence has been received, reopening of the claim of entitlement to service connection for a low back condition is warranted.  De novo review of the claim is addressed in the remand below.


ORDER

The Veteran's previously denied claim for service connection for a low back condition is reopened; the appeal is allowed to this extent.


REMAND

The Veteran claims his low back problems resulted after several incidents and accidents in service.  His STRs show treatment for back problems on several occasions.

The Veteran underwent a VA examination in February 2006.  The Veteran was diagnosed with lumbosacral strain.  However, the examiner did not connect the current condition with service due to a 2003 spinal examination that was negative and because of "a hiatus of at least 10 years between [the Veteran's] discharge from the military and the reoccurrence of back pain of [a] documented type..."  The same conclusion was reached at a September 2007 examination.

The Veteran has stated that his symptoms were continuous and there are two medical opinions that link his current back problems with service.  However, it is unclear whether the physician and chiropractor who gave those two opinions reviewed all of the pertinent medical records from service and post-service, including the negative 2003 assessment of back problems.  Instead, concerning the issue of chronicity of symptoms, the opinions appear to rely solely on the Veteran's self-reporting.  Therefore, at a minimum there is conflicting evidence that should be resolved.  Thus, another examination and opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for back complaints since May 2013.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of any low back condition.  The claims file, including a copy of this REMAND, must be made available to the examiner for review.

Based on the examination and review of the record, the examiner should address the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that any current low back condition was incurred in or aggravated by service?  Please discuss the private medical opinions dated in March 2016 and August 2014 and the Veteran's testimony of experiencing back pain since service.

A clear rationale for all opinions is necessary-to include providing citations to pertinent factual findings-and a discussion of the medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.

3.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter 3 the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


